DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s reply of 05/19/2022 is acknowledged. Regarding the Office action mailed 02/25/2022:
The objection regarding compliance with 37 CFR 1.821(c)(1) is withdrawn in view of the amendment to the specification to supply the required incorporation-by-reference paragraph.
The provisional obviousness-type double-patenting rejection over co-pending application 16/928,924 is withdrawn in view of the terminal disclaimer.
The rejection of claims 32-34, 36-39 and 41-43 under 35 USC 103 is maintained and applied to new claim 44. The rejection is reiterated below. Applicant’s arguments will be addressed following the rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 32-34, 36-39, and 41-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shen (US 2003/0148335) in view of Chiu (US 2010/0041046) and Wang (Trends in Biotechnology 28:281-290 (June, 2010)).
With regard to claim 32, Shen disclosed (paragraph [0011]): “a) providing a plurality of reporter ligands, each said reporter ligand comprising a portion that specifically binds to a target present or suspected being present in a sample and an oligonucleotide identification (ID) tag, wherein said oligonucleotide ID tags in said reporter ligands are distinguishable from each other…b) contacting said sample with said plurality of reporter ligands provided in step a) under suitable conditions to allow binding between said targets, if present in said sample, to said plurality of reporter ligands; c) separating reporter ligands bound to said targets from unbound reporter ligands; and d) assessing the identity and/or quantity of targets in said sample by detecting and/or quantifying said oligonucleotide ID tags in said reporter ligands bound to said targets.”
Shen also disclosed (paragraph [0016]): “the target-binding portion of the reporter ligand can be an antibody”.
Shen also disclosed (paragraph [0019]): “The oligonucleotide ID tags in the plurality of reporter ligands can be identified from each other based on any suitable property other than the length of the oligonucleotide ID tags. For example, the oligonucleotide ID tags in the plurality of reporter ligands can be identified from each other based on a difference in their nucleotide sequences…”.
Shen also disclosed (paragraph [0021]): “the oligonucleotide ID tags in the reporter ligands can be detected and/or quantified after they are dissociated from the target-binding portion of the reporter ligands”.
Shen also disclosed (paragraph [0023]): “In still another example, the nucleotide sequencing analysis is effected by amplifying the oligonucleotide ID tags to form double-stranded tags, cleaving the double-stranded tags using a restrictive endonuclease to release the oligonucleotide ID tags, ligating the oligonucleotide ID tags to form concatemers, sequencing the concatemers, and calculating the frequency of each oligonucleotide ID tag in the concatemers.”
With regard to claim 33, in one embodiment (Fig. 2, paragraph [0199]), Shen disclosed an assay for detecting two different targets wherein two different binders were used; hence, an “additional barcoded binder” (e.g. the reporter ligand specific for “Target B”, though either of the two barcoded binders can be considered the “additional barcoded binder”, with the remaining barcoded binder being the first mentioned barcoded binder of claim 32). Since Shen taught (paragraph [0019]) that “ID tags in the plurality of reporter ligands can be identified from each other based on a difference in their nucleotide sequences”, such ID tags would serve as both “antibody-identifying barcodes” (in the case where the binders were antibodies) as well as “target-identifying barcodes”. Hence, in Fig. 2, ID tag “a” can be considered as an “antibody-identifying barcode” for the ligand specific for “Target A”, and ID tag “b” can be considered as a “target-identifying barcode” for “Target B”. Naturally, ID tag “a” would also be a target-identifying barcode (for “Target A”) and ID tag “b” would also be an antibody-identifying barcode (for the ligand specific for “Target B”).
With regard to claims 34 and 36, in the course of the assay of Fig. 2, both barcoded binders (including the “additional barcoded binder”) are attached to a solid surface, namely a bead. The attachment is indirect, being mediated by the target molecule to which the “additional barcoded binder” is bound.
With regard to claims 37, 38 and 39, referring again to Fig. 2, one of the ways in which Shen taught to quantify the targets was “Sequencing Concatemer”. Shen explains at paragraph [0023] that this involve “ligating the oligonucleotide ID tags to form concatemers, sequencing the concatemers, and calculating the frequency of each oligonucleotide ID tag in the concatemers”. Hence, ligating the “antibody-identifying barcodes” (Fig. 2, ID tags “a”) and “target-identifying barcodes” (Fig. 2, ID tags “b”), thereby forming a “composite barcode”.
With regard to claim 41, Shen also disclosed (paragraph [0017]): “the targets can be proteins”, including “cell surface proteins”.
With regard to claims 42 and 43, as noted, Shen disclosed “proteins”. Shen further disclosed (paragraph [0071]): “For example, the targets can be associated with a cellular membrane, e.g., a plasma membrane or a membrane of a subcellular organelle or structure, a cell wall or extracellular matrix. Alternatively, the targets can be enclosed in a cellular interior, e.g., cytosol or interior of a subcellular organelle.” Taken together, these teachings fairly suggest intracellular as well as cell surface proteins as targets.
With regard to claim 44, Shen disclosed (paragraph [0080], emphasis provided):
Methods and compositions are provided for analysis, preferably, simultaneous analysis, of multiple non-nucleic acid targets. In the subject methods and compositions, an oligonucleotide ID tag is attached to a ligand to form a reporter ligand, wherein the unique identifier sequence of the oligonucleotide ID tag is used as an identification code of the reporting molecule. The reporter ligand selectively binds to the target, and a number of separation schemes may be employed to separate target bound reporter ligand complex from unbound reporter ligand. The oligonucleotide ID tag associated with target-reporter ligand complex is then detected. The detection for an oligonucleotide ID tag is in response to the presence of a target, the unique identifier sequence of an oligonucleotide ID tag determines identify of the target, and the amount of an oligonucleotide ID tag determines amount of the target. Through amplification of an oligonucleotide ID tag by means of nucleic acid replication, the sensitive detection for a target is achieved. The subject methods and compositions find use in a variety of applications; they are especially useful for the detection and measurement of multiple targets in a single assay.
The only feature not disclosed by Shen was that the method was applied to a “partition” of a fluid sample, and that such partition comprised a single cell.
Chiu disclosed methods and devices for partitioning a sample into discrete volumes (Abstract, Fig. 1, e.g.). Chiu also disclosed this could be used for “single cell reactions or assays” (Abstract, paragraphs [0010], [0254]) and “single cell proteomic and "omic" studies” (paragraph [0254]). Note that Chiu disclosed a means for extracting the contents of a single sample partition from the device for subsequent analysis (Fig. 32, paragraph [0076]).
Wang underscored the importance of single cell analysis (first page, left column, first paragraph following the abstract, citations omitted): “Stochastic gene and protein expression at the single cell level has been clearly demonstrated in different systems using a variety of techniques. Therefore, analyzing cell ensembles individually with high spatiotemporal resolutions will lead to a more accurate representation of cell-to-cell variations instead of the stochastic average masked by bulk measurements.” See also first sentence of next paragraph: “To understand fully the cellular specificity and complexity of tissue microenvironments under physiological conditions, it is necessary to measure molecular signatures with single cell resolution.”
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Shen by partitioning a sample as disclosed by Chiu to obtain single-cell-containing partitions, so as to assay the targets of single cells. One would have been motivated to do this based on Wang’s teachings on the importance of single-cell analysis.
Note: while Shen’s method involved “sequencing” the “composite barcodes” (i.e. concatemers), it is not “a number of composite barcodes sequenced [that] allows for quantitation of target material”, but rather the number of each individual barcode (ID tag) within the “composite barcode” (concatemer) that allows each target to be quantitated. Therefore, claim 40 is not subject to this rejection. In addition, while Shen disclosed the use of biotin/streptavidin interactions for various purposes, Shen did not disclose biotinylating a barcoded binder (i.e. “reporter ligands”) and immobilizing said barcoded binder to a streptavidin-containing solid surface. Therefore, claim 35 is not subject to this rejection.

Response to Arguments
Applicant's arguments filed 05/19/2022 have been fully considered but they are not persuasive. Applicant’s arguments fall into two branches. The first is that “[n]ot one of the cited references teaches or suggests to isolate a single cell into a fluid partition with an oligo-barcoded antibody.” This argument is not persuasive, because if fails to appreciate that the rejection is based on the collected teachings of the references, rather than on any one reference. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The second argument has to do with the Chiu reference. Applicant argues:
“But Chiu never shows a cell isolated in a partition. All of the harbors are all in fluidic communication with one another. A nutrient or toxin in a flow channel would be free to diffuse among harbors. Significantly, a reagent such as an antibody would also be free to diffuse or flow among harbors. Just as Chiu explicit that flow may enter a harbor, so too may flow leave a harbor. There is no partition as claimed, and no single cell isolated within a partition.”
This argument is not persuasive, as Chiu clearly shows how to isolate each of the partitions (“harbors”) from one another by first flowing the sample through the channel to partition the sample into “harbors”, and then flowing an immiscible fluid through the channel to seal off the “harbors”. See figure 2, figure 2A and paragraphs [0014]-[0015], for example. Moreover, while Chiu may not “show” a cell isolated in a partition, Chiu clearly teaches how one could achieve this (paragraphs [0272]-[0273], emphasis provided): “Digital PCR can also be done in the chip by transferring whole cells and or subcellular components in the sample to the discretization compartments…Digital PCR implementation in a fluidic lattice can be achieved using small fluidic harbors and/or dilute samples.” One having ordinary skill in the art would have understood that the point of the “small fluidic harbors and/or dilute samples” was to provide conditions favoring single cells in the compartments.
For these reasons, Applicant’s arguments are not found persuasive, and the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637